Citation Nr: 0326917	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for scar, left hand, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
postoperative scar, right groin, prior to August 30, 2002.

3.  Entitlement to a disability rating in excess of 10 
percent for a postoperative scar, right groin, from August 
30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 1955 
and from October 1961 to August 1962.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California denied benefits sought in May 1999, and the 
veteran appealed.  

The veteran had a hearing before the Board of Veterans' 
Appeals (Board) in September 2000.  The individual who 
conducted that Board hearing is no longer employed with the 
Board.  By letter dated in July 2003, the veteran was advised 
that he had the right to another Board hearing.  He was 
informed that if he did not respond within 30 days, it would 
be assumed that he did not want anotehr Board hearing.  No 
response was received.

In April 2001, the Board remanded the case to the RO for 
additional development.  
In a March 2003 rating decision, the RO increased the 
veteran's rating for his service-connected postoperative 
right groin scar from noncompensable to 10 percent, effective 
from August 30, 2002.


REMAND

When the Board remanded the case to the RO in April 2001, it 
ordered the RO to obtain examination reports which contain 
certain information.  The examination reports which have been 
obtained do not contain some of the information requested.  
RO compliance with remands is not discretionary, and if an RO 
fails to comply with the terms of a Board remand, remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The agency of original jurisdiction 
should ask the examiners who examined 
the veteran in November 2002 and 
December 2002 to provide information 
requested previously.  Namely, the 
dermatology examiner should comment on 
whether the veteran's groin and left 
hand scars are superficial, poorly 
nourished, with repeated ulceration, or 
productive of any functional limitation.  
The neurological examiner is requested 
to express an opinion as to whether 
there is any underlying nerve damage due 
to the right groin area scar or due to 
the service-connected hand injury or due 
to removal of the left hand cyst and if 
so, to identify which nerve(s) is 
involved and whether there is mild, 
moderate, or severe incomplete paralysis 
of it (the latter part of this request 
is new).  The neurologist should render 
an opinion as to whether the left hand 
cyst was as likely as not caused by the 
hand injury or resulting scar.  If they 
are unable to provide this information 
without re-examining the veteran, then 
they should re-examine him and then 
provide it.  If they are unavailable, 
other examiners should be utilized.  The 
claims folder should be made available 
to the examiners.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


